The Honorable Sam E. Angel II State Representative P.O. Box 748 Lake Village, AR 71653-0748
Dear Representative Angel:
This is in response to your request for an opinion regarding A.C.A. §26-26-1408 (Supp. 1995), pertaining to assessment of tangible personal property. Your specific questions are as follows:
  Does the county assessor have the authority to assess personal property acquired between May 31 and July 31 for the current year taxes? An example of this would be a new automobile registered June 10, 1997, should it be assessed for 1997 taxes or should it be listed and assessed for 1998 taxes?
It is my opinion that the answer to the first question above is "no," in accordance with A.C.A. § 26-26-1408 wherein it states:
  On and after January 1, 1991, taxpayers shall annually assess their personal property for ad valorem taxes during the period from January 1 through May 31.
A.C.A. § 26-26-1408(a)(1) (Repl. 1997).
The annual assessment period is thus from January 1 through May 31. Tangible personal property acquired after May 31 is not assessed for that annual period. While the county assessor clearly has the authority, under § 26-26-1408(a)(6), to "list, value, and assess tangible personal property for a period extending through July 31 . . . [,]" it must be concluded that such assessment is for the subsequent tax year. This necessarily follows from the fact that there is no delinquency in assessment in the current year with respect to property acquired after May 31. A delinquency will only arise with respect to such property if there is a failure to assess the next year.
The answer to your second question will depend upon when the automobile was acquired. If it was acquired after May 31, 1997, it is my opinion, in accordance with the above, that it should be assessed for 1998 taxes.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh